 



Exhibit 10.3
(QUESTCOR LOGO) [f20922f2092200.gif]
NONSTATUTORY STOCK OPTION AGREEMENT
                    , Optionee:
     Questcor Pharmaceuticals, Inc. (the “Company”), pursuant to its 2006 Equity
Incentive Award Plan (the “Plan”) has this day granted to you, the optionee
named above, an option to purchase shares of the common stock of the Company
(“Common Stock”). This option is not intended to qualify and will not be treated
as an “incentive stock option” within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).
     The grant hereunder is in connection with and in furtherance of the
Company’s compensatory benefit plan for participation of the Company’s employees
(including officers), directors or consultants. Any capitalized term not defined
herein shall have the same meaning ascribed to it in the Plan.
     The details of your option are as follows:
     1. The total number of shares of Common Stock subject to this option is
                     (                    ). Subject to the limitations
contained herein, this option shall vest and be exercisable beginning
                     ___, 20___under the following schedule: 1/4th of the total
number of options will vest and be exercisable on the first (1st) anniversary of
the date of this Agreement. Thereafter, the remaining shares will vest at the
rate of 1/48th of the total options subject to this grant on each monthly
anniversary of the date of this option grant. Notwithstanding the foregoing, in
the event of a Change in Control of the Company, then this option shall become
vested as provided in Section 12.2 of the Plan.
     2. (a) The exercise price of this option is                      ($___) per
share.
          (b) Payment of the exercise price per share is due in full in cash
(including check) upon exercise of all or any part of each installment which has
become exercisable by you; provided, however, that, if at the time of exercise,
the Company’s Common Stock is publicly traded and quoted regularly in the Wall
Street Journal, payment of the exercise price, to the extent permitted by
applicable statutes and regulations, may be made by delivery of already-owned
shares of Common Stock, or a combination of cash and already-owned Common Stock.
Such Common Stock (i) shall be valued at its fair market value on the date of
exercise, (ii) if originally acquired from the Company, must have been held for
the period required to avoid a charge to the Company’s reported earnings, and
(iii) must be owned free and clear of any liens, claims, encumbrances or
security interests.

1.



--------------------------------------------------------------------------------



 



          (c) Notwithstanding the foregoing, this option may be exercised
pursuant to a program developed under Regulation T as promulgated by the Federal
Reserve Board which results in the receipt of cash (or check) by the Company
prior to the issuance of Common Stock.
     3. The minimum number of shares with respect to which this option may be
exercised at any one time is one hundred (100), except (a) as to an installment
subject to exercise, as set forth in paragraph 1, which amounts to fewer than
one hundred (100) shares, in which case, as to the exercise of that installment,
the number of such shares in such installment shall be the minimum number of
shares, and (b) with respect to the final exercise of this option this minimum
shall not apply. In no event may this option be exercised for any number of
shares which would require the issuance of anything other than whole shares.
     4. Notwithstanding anything to the contrary contained herein, this option
may not be exercised unless the shares issuable upon exercise of this option are
then registered under the Securities Act or, if such shares are not then so
registered, the Company has determined that such exercise and issuance would be
exempt from the registration requirements of the Securities Act.
     5. The term of this option commences on the date hereof and, unless sooner
terminated as set forth below or in the Plan, terminates on                     
(which date shall be no more than                      (___) years from the date
this option is granted). In no event may this option be exercised after the date
on which it terminates. This option shall terminate prior to the expiration of
its term as follows: ninety (90) calendar days after the termination of your
employment with the Company or an affiliate of the Company (as defined in the
Plan) for any reason or for no reason unless:
          (a) such termination of employment is due to your permanent and total
disability (within the meaning of Section 422(c)(6) of the Code), in which event
the option shall terminate on the earlier of the termination date set forth
above or twelve (12) months following such termination of employment;
          (b) such termination of employment is due to your death, in which
event the option shall terminate on the earlier of the termination date set
forth above or twelve (12) months after your death; or
          (c) during any part of such three (3) month period the option is not
exercisable solely because of the condition set forth in paragraph 4 above, in
which event the option shall not terminate until the earlier of the termination
date set forth above or until it shall have been exercisable for an aggregate
period of three (3) months after the termination of employment; or
          (d) exercise of the option within three (3) months after termination
of your employment with the Company or with an affiliate would result in
liability under section 16(b) of the Exchange Act, in which case the option will
terminate on the earlier of (i) the termination date set forth above, (ii) the
tenth (10th) day after the last date upon which exercise would result in such
liability or (iii) six (6) months and ten (10) days after the termination of
your employment with the Company or an affiliate.

2.



--------------------------------------------------------------------------------



 



     However, this option may be exercised following termination of employment
only as to that number of shares as to which it was exercisable on the date of
termination of employment under the provisions of paragraph 1 of this option.
     6. (a) This option may be exercised, to the extent specified above, by
delivering a notice of exercise (in a form designated by the Company) together
with the exercise price to the Secretary of the Company, or to such other person
as the Company may designate, during regular business hours, together with such
additional documents as the Company may then require.
          (b) By exercising this option you agree that:
               (i) the Company may require you to enter an arrangement providing
for the cash payment by you to the Company of any tax withholding obligation of
the Company arising by reason of: (1) the exercise of this option; (2) the lapse
of any substantial risk of forfeiture to which the shares are subject at the
time of exercise; or (3) the disposition of shares acquired upon such exercise;
and
               (ii) the Company (or a representative of the underwriters) may,
in connection with the first underwritten registration of the offering of any
securities of the Company under the Act, require that you not sell or otherwise
transfer or dispose of any shares of Common Stock or other securities of the
Company during such period (not to exceed one hundred eighty (180) days)
following the effective date (the “Effective Date”) of the registration
statement of the Company filed under the Act as may be requested by the Company
or the representative of the underwriters; provided, however, that such
restriction shall apply only if, on the Effective Date, you are an officer,
director, or owner of more than one percent (1%) of the outstanding securities
of the Company. For purposes of this restriction you will be deemed to own
securities which (i) are owned directly or indirectly by you, including
securities held for your benefit by nominees, custodians, brokers or pledgees;
(ii) may be acquired by you within sixty (60) days of the Effective Date;
(iii) are owned directly or indirectly, by or for your brothers or sisters
(whether by whole or half blood) spouse, ancestors and lineal descendants; or
(iv) are owned, directly or indirectly, by or for a corporation, partnership,
estate or trust of which you are a shareholder, partner or beneficiary, but only
to the extent of your proportionate interest therein as a shareholder, partner
or beneficiary thereof. You further agree that the Company may impose
stop-transfer instructions with respect to securities subject to the foregoing
restrictions until the end of such period.
     7. This option is not transferable, except (i) by will or by the laws of
descent and distribution, or (ii) by written instruction, in a form accepted by
the Company, to your spouse, children, lineal ancestors and lineal descendants
(or to a trust created solely for the benefit of you and the foregoing persons)
or to an organization exempt from taxation pursuant to Section 501(c)(3) of the
Code or to which tax deductible charitable contributions may be made under
Section 170 of the Code (excluding such organizations classified as private
foundations under applicable regulations and rulings), and is exercisable during
your life only by you or a transferee satisfying these conditions.
Notwithstanding the foregoing, by delivering written notice to the Company, in a
form satisfactory to the Company, you may designate a third party who, in the
event of your death, shall thereafter be entitled to exercise this option.

3.



--------------------------------------------------------------------------------



 



     8. This option is not an employment contract and nothing in this option
shall be deemed to create in any way whatsoever any obligation on your part to
continue in the employ of the Company, or of the Company to continue your
employment with the Company. In the event that this option is granted to you in
connection with the performance of services as a consultant or director,
references to employment, employee and similar terms shall be deemed to include
the performance of services as a consultant or a director, as the case may be,
provided, however, that no rights as an employee shall arise by reason of the
use of such terms.
     9. Any notices provided for in this option or the Plan shall be given in
writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the address specified
below or at such other address as you hereafter designate by written notice to
the Company.
     10. This option is subject to all the provisions of the Plan, a copy of
which is attached hereto and its provisions are hereby made a part of this
option, and this option is further subject to all interpretations, amendments,
rules and regulations which may from time to time be promulgated and adopted
pursuant to the Plan. In the event of any conflict between the provisions of
this option and those of the Plan, the provisions of the Plan shall control.
     Dated the ___day of ___, 20___.
Very truly yours,
QUESTCOR PHARMACEUTICALS, INC.

             
 
  By:        
 
     
 
   
 
      Duly authorized on behalf    
 
      of the Board of Directors    

4.



--------------------------------------------------------------------------------



 



The undersigned:
     (a) Acknowledges receipt of the foregoing option and the attachments
referenced therein and understands that all rights and liabilities with respect
to this option are set forth in the option and the Plan;
     (b) Acknowledges that as of the date of grant of this option, it sets forth
the entire understanding between the undersigned optionee and the Company and
its affiliates regarding the acquisition of stock in the Company and supersedes
all prior oral and written agreements on that subject with the exception of the
following agreements only:

             
 
NONE          
 
     
 
   
 
      (Initial)    

             
 
  OTHER        
 
           
 
             
 
           
 
             
 
           
 
           

         
Optionee:
       
 
       
 
       
Address:
       
 
         
 
       
 
         
SS# / Tax ID
       
 
       

Attachment:
     Form of Exercise

5.



--------------------------------------------------------------------------------



 



NOTICE OF EXERCISE
Questcor Pharmaceuticals Inc.

3260 Whipple Road   Date of Exercise:                      Union City,
California 94587    

Ladies and Gentlemen:
     This constitutes notice under my stock option that I elect to purchase the
number of shares for the price set forth below.

                  Type of option (check one)   Incentive __      Nonstatutory __
 
               
Stock option dated
               
 
             
 
               
Stock option grant ID#
               
 
             
 
               
Number of shares as to which option is exercised:
               
 
             
 
               
Certificates to be issued in name of:
               
 
             
 
               
Total exercise price:
  $            
 
             
 
               
+Cash payment delivered herewith:
  $            
 
             

+All checks must be made payable to “Questcor Pharmaceuticals, Inc.”
By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the 2006 Equity Incentive Award Plan, (ii) to
provide for the payment by me to you (in the manner designated by you) of your
withholding obligation, if any, relating to the exercise of this option, and
(iii) if this exercise relates to an incentive stock option, to notify you in
writing within fifteen (15) days after the date of any disposition of any shares
of Common Stock issued upon exercise of this option that occurs within two
(2) years after the date of grant of this option or within one (1) year after
such shares of Common Stock are issued upon exercise of this option.
Very truly yours,
                                                            

1.